Citation Nr: 1236645	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  11-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residual injury, thoracic and lumbar spine, with remote rib fractures and transverse process fracture at T12 ("thoracolumbar spine disability"), currently rated 40 percent disabling.

2.  Entitlement to an initial increased rating for right leg radiculopathy, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for residual fracture, right tibia and right ankle ("right tibia disability"), currently rated 30 percent disabling.

4.  Entitlement to an increased rating for right knee strain, currently rated 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied increased ratings for the Veteran's thoracolumbar spine, right tibia, and right knee disabilities, rated 40, 30, and 10 percent respectively.  The RO also granted a separate 10 percent rating for decreased sensation and weakness, right leg, as an objective neurologic abnormality associated with the service connected thoracolumbar spine disability, pursuant to the General Rating Formula for Diseases and Injuries of the Spine as discussed below.  The Board has recharacterized the right leg issue for the reasons stated below.

In June 2012, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.  The Board notes that the Veteran was previously represented by a veterans service organization, but this representation was revoked prior to the Board hearing, and the Veteran indicated during the hearing that he wished to proceed without representation.  The Board therefore considers the Veteran to be unrepresented.

The issue of entitlement to an effective date earlier than April 29, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The claim for an increased rating for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have unfavorable ankylosis of the thoracolumbar or entire spine or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  Symptoms of the Veteran's right leg radiculopathy approximate no more than mild incomplete paralysis of the sciatic nerve, and there are no other associated objective neurologic abnormalities warranting separate ratings.

3.  The Veteran's right tibia disability does not include nonunion of the tibia and fibula with loose motion requiring a brace; or ankylosis of the ankle in plantar flexion at more than 40 degrees, dorsiflexion at more than 10 degrees, or abduction, adduction, inversion, or eversion deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5235 (2011).

2.  The criteria for an initial rating higher than 10 percent for right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2011).

3.  The criteria for a rating higher than 30 percent for right tibia disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to increased ratings for thoracolumbar spine and right tibia disabilities.  The letter did not specifically mention the right leg radiculopathy for which the Veteran was subsequently granted a separate rating, but, as the discussion below demonstrates, this rating was granted pursuant to the criteria for rating disabilities of the spine, and separate notification regarding the right leg symptoms associated with the thoracolumbar spine disability was therefore not required.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the November 2009 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the November 2009 letter.  The November 2009 letter also contained additional information regarding disability ratings and the criteria applicable to the increased rating claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The Veteran was also afforded December 2009 and October 2011 VA examinations.  For the reasons stated below, those examinations were adequate.

Finally in this regard, during the June 2012 Board hearing, the undersigned explained the issues and asked questions designed to elicit information relevant to each claim.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for increased ratings for thoracolumbar spine disability, right leg radiculopathy, and right tibia disability are thus ready to be considered on the merits.

Analysis

General Legal Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform ratings for the Veteran's thoracolumbar spine disability, right leg radiculopathy, and right tibia disability are proper.

Origin of Disabilities

During service, the Veteran was involved in a motor vehicle accident in which he sustained a transverse process fracture at T12, fracture of the right tibia/fibula and right medial malleolus, and right knee strain.

Thoracolumbar Spine Disability

The Veteran's thoracolumbar spine disability is rated 40 percent under 38 C.F.R. § 4.71a, DC 5235, applicable to vertebral fracture or dislocation.  All disabilities of the spine, however, are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).

Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 5 to the General Rating Formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

A rating higher than 40 percent under the General Rating Formula is not warranted in this case because the evidence reflects that there has been no unfavorable ankylosis of the thoracolumbar or entire spine during the appeal period.  An August 2009 employment injury report indicated that the Veteran injured the right side, middle of his back.  A September 2009 Southwest General Hospital examination report relating to cellulitis indicated that the Veteran sustained a vertebral fracture during service and that he experienced chronic back pain, but on examination there was no pain to palpation over the spine or costovertebral angles and no other findings.  On the December 2009 VA examination, range of motion was flexion 0 to 60 degrees, extension 0 to 20 degrees, lateral flexion 0 to 20 degrees bilaterally, and lateral rotation 0 to 20 degrees bilaterally.  There was no change on repetition but it was noted that flare-ups occurred with any heavy repetitive use.  There were also painful motion, spasm, and tenderness throughout the thoracic lumbar spine.  There were 2 incapacitating episodes in the past year lasting 2 to 3 days.

In a February 2010 note, the Veteran's primary care physician, Dr. Wolf, noted that the Veteran was seen in the emergency room in February 2010 and could return to work with restriction, which was to allow standing for a maximum of three hours per shift until April 2010 surgery.  The diagnosis was strep cellulitis.

A November 2010 reasonable accommodation request to the Veteran's employer (a Federal agency), apparently written by Dr. Wolf, noted severe arthritis of the spine, legs, and hips due to service and nerve damage in his legs due to trauma and arthritis.  His specific accommodation request was that he avoid spine flexion greater than 45 degrees and avoid squatting, stopping, and kneeling.  He noted that he was retiring in April 2011 and that it was very hard for him to bend down.

On the October 2011 VA examination, the Veteran did not report that flare-ups impacted the function of the thoracolumbar spine.  Range of motion was flexion to 70 degrees with objective evidence of painful motion beginning at 0 degrees; extension to 15 degrees with objective evidence of painful motion beginning at 0 degrees; lateral flexion to 15 degrees bilaterally, with objective evidence of painful motion beginning at 0 degrees; right lateral rotation to 15 degrees with objective evidence of painful motion beginning at 0 degrees; and left lateral rotation to 5 degrees with objective evidence of painful motion beginning at 0 degrees.  The Veteran was unable to perform repetitive use testing with 3 repetitions because of pain.  There was localized tenderness and pain to palpation from the midline from T-10 to L3/4 and paravertebral.  There was no guarding or muscle spasm of the thoracolumbar spine.  The Veteran did not have IVDS of the thoracolumbar spine.  Imaging studies did not document arthritis or vertebral fracture and there were no other significant diagnostic test findings or results.  Constant use of a cane was noted.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The thoracolumbar spine disability impacted the Veteran's employment because he could not complete tasks requiring standing more than 30 minutes, walking more than 200-300 feet, or squatting or sitting more than 10 minutes without back support.

In his April 2010 notice of disagreement (NOD), the Veteran contended that his back had worsened and motion had severely decreased.  In his December 2010 substantive appeal (VA Form 9), the Veteran wrote that he could not bend over at all and that simple tasks like putting on socks are painful.  In his Board hearing testimony, the Veteran stated that he had constant pain in his back at all times, and that it was very difficult for him to get in and out of cars because his back does not bend.  Hearing transcript, at 3.  He also noted that "one doctor - or a couple of doctors said my spine is fusing together at the lower part."  Id.  He reiterated that bending over was extremely painful, making it difficult to put on his clothing, and he could not lie on his back because of the pain.  Id.  He had to sleep in the bathtub to relieve the pain and also took pain medication.  He could not recall any doctor telling him he had ankylosis.

The above evidence reflects that there was reduced lumbar spine range of motion, but no unfavorable ankylosis, during the appeal period.  While there was no specific finding with regard to ankylosis, the Veteran had motion in all planes and the October 2011 VA examiner indicated that there were no pertinent physical findings, complications, conditions, signs, or symptoms other than those indicated.  The Veteran also stated that he did not remember any doctor telling him that he had ankylosis.  The Veteran did indicate that he had been told that his spine was fusing together at the lower part.  The Veteran is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, to the extent that the Veteran's recounting of a physician's statement to him that his spine was fusing together indicated that he had ankylosis, see Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure), the evidence reflects that the Veteran's symptoms do not more nearly approximate unfavorable ankylosis, as the evidence did not show any segment of the spine fixed in flexion or extension and resulting in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or, as discussed in more detail below, neurologic symptoms due to nerve root stretching.  The absence of symptoms more nearly approximating unfavorable ankylosis precludes a rating higher than 40 percent for the Veteran's thoracolumbar spine disability under the General Rating Formula.

In addition, there is no basis for a rating higher than 40 percent under the IVDS Formula for several reasons.  First, the Veteran has not been diagnosed with IVDS, and the October 2011 VA examiner specifically indicated that the Veteran did not have IVDS of the thoracolumbar spine.  Second, Note 1 to the IVDS Formula defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Although the Veteran indicated on the December 2009 VA examination that he had "incapacitating episodes," he did not indicate that there was bed rest prescribed by a physician, and therefore such did not meet the definition of incapacitating episodes in the IVDS Formula.  Third, the Veteran indicated that he had 2 such episodes in the past year lasting 2 to 3 days, which would not warrant a higher 60 percent rating under the IVDS Formula, which requires incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, these provisions are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, a rating higher than 40 percent is not warranted for the Veteran's thoracolumbar spine disability pursuant to the DeLuca factors.

For the above reasons, the weight of the evidence is against a rating in excess of 40 percent for the Veteran's thoracolumbar spine disability.

Right Leg Radiculopathy

Note 1 to the General Rating Formula provides that any objective neurologic abnormalities associated with a disability being rated under the General Rating Formula, including but not limited to bowel or bladder impairment, is to be rated separately under an appropriate diagnostic code.  Pursuant to this Note, the Veteran was granted a separate 10 percent rating for right leg decreased sensation and weakness.  The issue presented here is therefore whether the Veteran is entitled to a rating higher than 10 percent for this right leg disability or entitled to another separate rating for a different associated objective neurologic abnormality.  For the following reasons, the Board finds that no higher or separate rating is warranted.

Initially, the  Board notes that the evidence below reflects that the Veteran has been diagnosed with right leg radiculopathy, and the Board has recharacterized the issue accordingly.  

The Veteran's right leg radiculopathy is rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  A Note at the beginning of the schedule of ratings for diseases of the peripheral nerves within 38 C.F.R. § 4.124a indicates that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.

For the following reasons, the evidence reflects that the symptoms of the Veteran's right leg radiculopathy have approximated no more than mild incomplete paralysis.  June and September 2009 Southwest General Hospital treatment notes, which contained diagnoses of edema and cellulitis and abscess of the right leg, indicated that peripheral pulses were normal.  A history of edema and tinea pedis were noted as contributing factors to the development of cellulitis.  September 2009 Southwest General Hospital treatment notes indicate that the Veteran was admitted to the hospital with complaints of chills and weakness, with examination of the right leg showing erythema and edema.  The diagnosis was cellulitis.  A September 2009 venous duplex scan showed no deep venous thrombosis or superficial thrombophlebitis.

On the December 2009 VA spine examination, there was "a little bit of generalized decreased sensation in the right leg" and chronic edema and swelling.  There was also "a little bit of weakness in the right leg secondary to the old fractures and edema problems."  January 2009 private thoracic and lumbar spine MRI reports were received during the appeal period.  The thoracic MRI report contained an impression of remote appearing wedged compression deformities of the T6 and T7 vertebra leading to a mildly exaggerated thoracic kyphosis, bulging of the T8-9 disc without evidence of cord compression, and no evidence for intrinsic cord pathology or extradural compressive disease.  The lumbar MRI report contained an impression of disc degeneration from L3-4 through L5-S1, no acute or chronic compression deformities, posteromedial radial annular tear at L4-5 with facet disease but no disc herniation, central canal or neural foraminal narrowing, and mild left neural foraminal stenosis at L5-S1.

An April 2010 right lower extremity nerve conduction study contained an impression of electrophysiological evidence consistent with chronic right L5/S1 radiculopathy with no active denervation.

Dr. Wolf's May 2010 note indicated that the Veteran was seen for evaluation of return to work status, with a restriction of no standing more than 3 hours per shift and a diagnosis of low back pain, peripheral neuropathy, and a fair prognosis.

In a June 2010 application for reasonable accommodation from his employer (as noted above a Federal agency), the Veteran descried his condition as right leg cellulitis swelling up if standing for a long period of time, with a diagnosis of low back pain and peripheral neuropathy.  In describing the desired accommodation, the Veteran requested no standing for more than 3 hours per shift, and wrote, "I can do all functions of my job other than standing for long periods of time."  As noted above, a November 2010 reasonable accommodation request referred to nerve damage in his legs due to trauma and arthritis.

On the October 2011 VA spine examination, muscle strength testing produced scores of 4/5 (active movement against some resistance), with 5/5 being normal, in the right hip, knee, ankle, and great toe.  Muscle strength testing was a normal 5/5 for the left hip, knee, ankle, and great toe.  There was no muscle atrophy.  Reflex examination showed right knee reflexes a normal 2+ and right ankle a hypoactive 1+.  The left knee was a normal 2+ and the left ankle was 1+.  Sensory examination was normal for the right thigh and knee, and decreased for the right lower leg/ankle and foot/toes.  The left thigh, lower leg/ankle, and foot/toes were all normal.  Straight leg raising test was negative bilaterally.  Although he did not check the box indicating that the Veteran had radicular pain or any other signs or symptoms due to radiculopathy, the examiner indicated in responses that there was moderate intermittent usually dull pain of the right lower extremity and mild paresthesias and/or dysesthesias and numbness of the right lower extremity.  There were no other symptoms of radiculopathy.  No nerve roots were indicated to be involved, and there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder impairment.  As noted, the examiner indicated that there was no IVDS.

In his written statements, the Veteran noted that he was treated for strep cellulitis, continually had problems with his right leg, and was having venous surgery in April 2010.  He indicated that he had compression stockings on at the time of the December 2009 VA examination, and that he needed a cane to walk.  He had to wear special orthopedic socks, almost lost his right leg because of an infection that resulted from his service injury, had fallen numerous times because of his right leg and foot, and had to sleep with his leg elevated over his head to keep the swelling down.

During the Board hearing, the Veteran reiterated that he wore support stockings, that he experienced tingling in the leg that felt like a thousand needles, that he had to sleep with his leg elevated to prevent swelling, and that his leg frequently gave out.  The Veteran stated, "[T]he whole right side is - the leg - it's all interconnected. . . . between the ankle, the fibula and tibia, the knee, and then the swelling part of my leg."  Hearing transcript, at 19.  The Veteran noted that the right knee, tibia, and ankle and other symptoms were interrelated.  He noted buildup of blood even though the veins had been removed, and the oozing out of blood at certain times, such as when taking a shower.  The Veteran's wife indicated that the bleeding occurred when his skin dried out and started cracking.  Hearing Transcript, p. 21.

The above evidence reflects that the symptoms of the Veteran's right leg radiculopathy have approximated no more than mild incomplete paralysis.  As conceded by the Veteran, the symptoms of his service connected right leg radiculopathy and right knee and right tibia disabilities are interrelated.  The right leg radiculopathy for which he seeks an increased rating is an objective neurologic abnormality associated with his thoracolumbar spine disability.  Veterans are competent to testify regarding disorders that are simple but not regarding those that are complex.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The question of which right leg symptoms are neurologic abnormalities related to the thoracolumbar spine disability and which are related to the right knee and right tibia disabilities are complex medical matters as to which the Veteran cannot offer competent testimony, and the Veteran candidly conceded his inability to do so during the Board hearing when he stated that all of the symptoms were interconnected.  Therefore, the most probative evidence of record regarding the symptoms of objective neurologic abnormalities associated with thoracolumbar spine disability are the neurologic examination findings.  Those findings reflect that neurologic findings relating to the right leg were either normal or no more than mildly impaired.

The most specific findings were on the October 2011 VA examination, where muscle strength of the right leg was near normal; there was no muscle atrophy; reflexes were at or near normal; sensory examination was normal for the right thigh and knee, and decreased for the right lower leg/ankle and foot/toes; straight leg raising test was negative bilaterally; and radicular pain was described as moderate but paresthesias and/or dysesthesias and numbness of the right lower extremity were described as mild.  Moreover, there were no other symptoms of radiculopathy, and no nerve roots were indicated to be involved, which was consistent with the private MRI findings of no cord compression, intrinsic cord pathology, extradural compression disease, chronic compression deformities, disc herniation, central canal or neural foraminal narrowing, with mild left neural foraminal stenosis.  Similarly, the December 2009 VA examiner described "a little bit of generalized decreased sensation in the right leg" and "a little bit of weakness in the right leg," which he attributed to the old fractures and edema problems.  The April 2010 nerve conduction study found chronic right L5/S1 radiculopathy but noted there was no active denervation.  Dr. Wolf's treatment notes and the employment documents were general in nature and contained neither specific test results nor characterization of the degree of impairment.  While a physician's characterization of the degree of impairment is not dispositive, the characterization of the VA examiners of everything (except radicular pain) as mild or "a little bit," combined with the at or near normal neurologic findings, warrants the conclusion that the right leg radiculopathy associated with thoracolumbar spine disability approximates no more than mild incomplete paralysis of the sciatic nerve.  A rating higher than 10 percent is therefore not warranted for right leg radiculopathy.

Moreover, there were no other significant abnormal neurologic abnormalities or findings related to the thoracolumbar spine disability.  Findings on the left side were at or near normal, and the October 2011 VA examiner specifically found that there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder impairment.

For the foregoing reasons, an initial rating higher than 10 percent is not warranted under DC 8520 for right leg radiculopathy, and no other separate rating is warranted for objective neurologic abnormalities associated with thoracolumbar spine disability.

Right Tibia Disability

The Veteran's right tibia disability is rated under 38 C.F.R. § 4.71a, DC 5262, applicable to impairment of the tibia and fibula.  Under DC 5262, malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.

Regardless of the precise basis of the RO's 30 percent rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  Pursuant to the diagnostic codes specifically applicable to the ankle, the only rating higher than 30 percent is under DC 5270, which provides for a 40 percent rating where there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  For the following reasons, a rating higher than 30 percent is not warranted for right tibia disability because there is neither nonunion nor ankylosis at a degree warranting a 40 percent rating.

September 2009 Southwest General Hospital treatment notes indicate that as a result of the in-service motor vehicle accident, the Veteran had a fused right ankle that would not bend since that time.  Examination showed the right ankle to be immobile.  On the December 2009 VA examination, the in-service fracture was noted as well as foot and ankle pain, chronic edema, and swelling in the right leg.  It was noted that the Veteran used a cane and compression dressing, was limited to sedentary activity, and normal daily activity was difficult.  Right ankle range of motion was from 0 degrees dorsiflexion to 25 degrees of plantar flexion, and there was pain throughout the range of motion of the right ankle.  Repetitive use increased the pain in the ankle and flare-ups occurred with prolonged standing and heavy use.  The diagnosis was residual fracture right tibia-fibula ankle.

On the October 2011 VA examination, right ankle plantar flexion was to 30 degrees with objective evidence of painful motion beginning at 30 degrees, dorsiflexion was to 0 degrees with pain beginning at 0 degrees.  Repetitive use testing could not be performed due to ankle immobility and pain.  There was localized tenderness or pain on palpation of the joints/soft tissue.  Muscle strength testing was 3/5 for right ankle plantar flexion and dorsiflexion.  There was no laxity.  Although the examiner checked the box indicating no ankylosis, this appears to be a mistake, as he subsequently indicated that there was ankylosis in plantar flexion between 30 and 40 degrees.  The examiner indicated that the Veteran did not have and had never had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus, or a talectomy.  The only other pertinent physical finding was right tibia/fibula fracture during service.  It was noted that the Veteran used a cane.  Imaging findings showed right ankle arthritis, and there were no other significant diagnostic test findings and/or results.  The Veteran's ankle impacted his ability to work because he could not complete tasks requiring standing more than 30 minutes, walking more than 200-300 feet, squatting, or repetitive bending of the ankle.  The examiner noted that the Veteran's right ankle condition would not impact his ability for sedentary employment.

 During the Board hearing, the Veteran noted that his leg had been swollen ever since his in-service injury and had become infected, resulting in multiple surgeries to remove the veins in his right leg.  He also had to wear a large shoe and compression socks.  His ankle did not bend and was "pretty much fused solid."  The doctors indicated that they could fuse his foot solid to where it would never move and he told them he would rather have a little bit of movement than no movement.   He frequently fell because of the inability to bend his foot at the ankle.  When asked if he wore a brace, the Veteran indicated that he wore a knee brace only.  He also indicated it was very painful to touch the bone where it had been broken.

Based on the above evidence, a rating higher than 30 percent is not warranted for the Veteran's right tibia disability.  There is no evidence of malunion and the October 2011 VA examiner specifically indicated that there was no malunion and that there were no pertinent imaging findings other than arthritis.  Moreover, while there was evidence of ankylosis, the October 2011 VA examiner specifically indicated that it was in plantar flexion between 30 and 40 degrees, precisely the degree of ankylosis for which 30 percent rating is warranted under DC 5270.  There was no evidence of ankylosis more nearly approximating plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, and the October 2011 VA examiner specifically indicated that there were no physical findings other than the in-service fracture, thus reflecting that there was no abduction, adduction, inversion, or eversion deformity warranting a 40 percent rating under DC 5270.

For the foregoing reasons, a rating higher than 30 percent is not warranted for right tibia disability under any potentially applicable diagnostic code.

Adequacy of Examinations

In his December 2010 substantive appeal (VA Form 9), the Veteran challenged the adequacy of one of his VA examinations.  He did not identify the date of the examination but appears to have been referring to the December 2009 VA examination.  The Veteran complained that the examiner erroneously indicated that he did not have a cane.  However, both December 2009 VA examination reports (spine and joints) indicated that the Veteran had a cane.  The Veteran also complained that the examiner missed the fact that he wore orthopedic socks.  However, the VA examiner did indicate in the December 2009 VA joint examination report that the Veteran used compression dressing.  More generally, the Veteran challenged the thoroughness of the examination, and the Board notes that both examination reports are brief.  However, given that the Veteran was also afforded a more thorough, October 2011 VA examination as to the spine (including neurologic examination) and right tibia/ankle, as indicated by the extensive and relevant factual findings described above, the Board finds that the examination reports, taken together, were adequate to rate the Veteran's disabilities in this case.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (examination reports are adequate where examiners consider the Veteran's prior medical history and describe the symptoms in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one") (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's thoracolumbar spine, right leg, and right tibia disabilities are adequately contemplated by the applicable rating criteria.  The spine criteria include orthopedic and neurologic symptoms and the Board was able to compare the findings in the VA examination reports and other medical records to the criteria and conclude that the Veteran did not have the degree of ankylosis, degree of incomplete paralysis of the sciatic nerve, or the other symptoms warranting higher ratings under the potentially applicable diagnostic codes.  The Veteran did refer to symptoms not listed in the criteria in his written statements and Board hearing testimony, such as inability to bend in order to put his clothes on or get into a car without significant discomfort, having to sleep in a bathtub, wearing orthopedic socks, bleeding, swelling, and pain.  The Board finds, however, that the overall degree of impairment reflected by the 40, 10, and 30 percent ratings for lumbar spine, right leg, and right tibia disabilities would include symptoms such as those described by the Veteran.  For example, any veteran whose thoracolumbar range of motion was limited significantly enough to warrant a 40 percent rating would have difficulty bending.  Moreover, bleeding and swelling were not attributed to any of the service connected disabilities, as opposed to nonservice connected cellulitis.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

Conclusion

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's thoracolumbar spine disability, right leg radiculopathy, and right tibia disabilities more nearly approximate the criteria for 40, 10, and 30 percent ratings throughout the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for increased ratings for these disabilities must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an increased rating for residual injury, thoracic and lumbar spine, with remote rib fractures and transverse process fracture at T12, currently rated 40 percent disabling, is denied.

Entitlement to an initial increased rating for right leg radiculopathy, currently rated 10 percent disabling, is denied.

Entitlement to an increased rating for residual fracture, right tibia and right ankle, currently rated 30 percent disabling, is denied.


REMAND

As noted, when assessing the severity of a musculoskeletal disability rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during flare-ups due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca, 8 Vet. App. at 204-7.

The Veteran's right knee disability is rated 10 percent under 38 C.F.R. § 4.71a, DC 5260, applicable to limitation of flexion of the leg.  The 10 percent rating is for flexion limited to 45 degrees, and higher ratings require greater limitation of flexion, including consideration of whether there is additional limitation due to the DeLuca factors.

The October 2011 VA examination report contained the question of whether the Veteran was able to perform repetitive use testing with three repetitions, but the examiner did not check the box for either the affirmative or negative response to this question.  There were also no responses for range of motion figures after three repetitions or any indication of whether there was additional limitation in range of motion after repetitive use testing.  Although the examiner indicated that the Veteran did not report that flare-ups impact the function of the knee and lower leg because the pain was constant and chronic in nature, it is not clear to the Board from the examination report whether, or why, the examiner did not indicate whether he conducted repetitive use testing with three repetitions.  The examination is therefore inadequate in this regard, and a remand is required for a clarifying addendum or new examination. 

Accordingly, the claim for an increased rating for right knee disability is REMANDED for the following action:

1.  Request an addendum from the physician's assistant (PA) who conducted the October 2011 VA examination.  The PA should indicate whether he conducted repetitive use testing on the right knee.  If he did conduct the testing, he should provide the information requested on the examination worksheet, including where post repetitive motion testing flexion and extension ended, and whether (and the extent to which) motion was limited by any of the DeLuca factors.

If the PA did not conduct the testing, or if the PA is unavailable, the Veteran should be scheduled for a new VA examination to assess the severity of his right knee disability.  All questions on the examination worksheet should be answered, including whether there was any additional limitation of motion due to any of the DeLuca factors on repetitive motion testing.  If so, the additional limitation should be indicated as precisely as possible.

2.  Readjudicate the claim for an increased rating for right knee strain.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


